                            Case 4:20-cv-05640-YGR Document 575 Filed 05/03/21 Page 1 of 8



             1   Steven L. Holley (pro hac vice pending)
                 (holleys@sullcrom.com)
             2   Shane M. Palmer (SBN 308033)
                 (palmersh@sullcrom.com)
             3   SULLIVAN & CROMWELL LLP
                 125 Broad Street
             4   New York, New York 10004
                 Telephone:    (212) 558-4000
             5   Facsimile:    (212) 558-3588

             6   Brendan P. Cullen (SBN 194057)
                 (cullenb@sullcrom.com)
             7   SULLIVAN & CROMWELL LLP
                 1870 Embarcadero Road
             8   Palo Alto, California 94303
                 Telephone: (650) 461-5600
             9   Facsimile:     (650) 461-5700

        10       Attorneys for Non-Party Spotify USA Inc.

        11
                                                UNITED STATES DISTRICT COURT
        12
                                             NORTHERN DISTRICT OF CALIFORNIA
        13
                                                                    )
        14 EPIC GAMES, INC.,                                        )     Case No. 4:20-cv-05640-YGR-TSH
                                                                    )
        15                                Plaintiff,                )     DECLARATION OF BENJAMIN KUNG
                                                                    )     PURSUANT TO CIVIL LOCAL RULE
        16             v.                                           )     79-5(e)(1) AND IN RESPONSE TO EPIC
                                                                    )     GAMES, INC.’S ADMINISTRATIVE
        17 APPLE INC.                                               )     MOTION TO SEAL PORTIONS OF ITS
                                                                    )     EXPERT WRITTEN DIRECT
        18                                Defendant.                )     EXAMINATIONS (DKT NO. 509)
                                                                    )
        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
  SULLIVAN
     &
CROMWELL LLP

                 DECL. OF BENJAMIN KUNG IN RESPONSE TO EPIC’S MOT. TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                                                                                               CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 575 Filed 05/03/21 Page 2 of 8



             1                  I, Benjamin Kung, declare as follows:

             2                  1.      I am a Director in the Financial Planning & Analysis (“FP&A”) team at

             3   Spotify USA Inc. (“Spotify”), currently serving as our Head of Strategic Planning and Licensing

             4   Finance. I submit this declaration pursuant to Local Rule Civil 79-5(e) in support of sealing

             5   portions of Epic’s Expert Written Direct Examinations that are the subject of an Administrative

             6   Motion to Seal filed by Epic Games, Inc. (“Epic”) on April 28, 2021 (Dkt. No. 509).

             7                  2.      I have worked at Spotify since March 2016 and have served in various roles

             8   within the FP&A team during that time. My current job responsibilities include overseeing teams

             9 that forecast and manage the economics of our music licensing deals, providing guidance and

        10 visibility to business teams and senior leadership on matters impacting Spotify’s consolidated

        11 margins, and long-range strategic planning for the company. I have personal knowledge of the

        12 facts set forth in this declaration and can testify competently to those facts.

        13                      3.      Spotify is an indirect, wholly-owned subsidiary of Spotify Technology

        14       S.A., a publicly-traded company incorporated in Luxembourg. Founded in Sweden, Spotify

        15       operates the most popular global audio streaming service. Spotify’s streaming service first

        16       launched in Sweden in 2008 and launched in the United States in 2011. Spotify is available in 178

        17       markets, and its platform is used by 356 million monthly active users.

        18                      4.      The market for audio and music streaming apps and app distribution on

        19       various platforms is highly competitive and includes several of the largest tech companies in the

        20       world, including Apple. Because Spotify does not directly control a widely-used channel for

        21       distributing its audio streaming app to a large number of users, our business model not only

        22       depends on our ability to acquire content or negotiate licenses with content rights holders on

        23       favorable terms, but also requires us to simultaneously negotiate with distribution partners to keep

        24       distribution fees and commissions as low as possible. To optimize our distribution and user growth

        25       strategies against these variables, Spotify employs significant resources with respect to research

        26       and development, data collection, and analysis about user experience and behavior across various

        27       channels in order to successfully compete in the audio streaming market.

        28
  SULLIVAN
     &
CROMWELL LLP                                                      1
                 DECL. OF BENJAMIN KUNG IN RESPONSE TO EPIC’S MOT. TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                                                                                              CASE NO. 4:20-CV-05640-YGR-TSH
                         Case 4:20-cv-05640-YGR Document 575 Filed 05/03/21 Page 3 of 8



             1                  5.     I have reviewed Epic’s Motion to Seal; the attached Declaration of M. Brent

             2   Byars; and excerpts provided by Epic of the unredacted portions of the Rebuttal Written Direct

             3   Testimony of Michael I. Cragg, Ph.D., that are identified in Mr. Byars’s Declaration as containing

             4   or describing Spotify’s confidential information. The following portions of Epic’s Expert Written

             5   Direct Examinations should remain under seal for the reasons stated in this declaration:

             6     Portion of Document Sought to be Sealed            Evidence Offered in Support of Sealing
             7    Cragg Testimony ¶ 9, bullet 3 (everything after Declaration of Benjamin Kung ¶¶ 7–12
             8    “Moreover, the data Prof. Hitt analyzes
                  actually shows that” in the final sentence)
             9
                  Cragg Testimony ¶ 70 (everything after “This Declaration of Benjamin Kung ¶¶ 7–12
        10        disaggregated presentation shows that” in the
                  sixth sentence, through the end of the eighth
        11        sentence)
        12
                  Cragg Testimony ¶ 70 (everything after Declaration of Benjamin Kung ¶¶ 13–14
        13        “which it estimates led to additional marketing
                  costs” at the end of the final sentence)
        14
                  Cragg Testimony Figure 8 (except the caption Declaration of Benjamin Kung ¶¶ 7–12
        15        and source)
        16        Cragg Testimony ¶ 71 (all content except Declaration of Benjamin Kung ¶¶ 15–16
        17        “This finding is consistent with” in the first
                  line, and “thus serves to show lack of
        18        substitutability away from iOS in-app
                  purchases” in the last two lines)
        19

        20                      6.     In an effort to narrowly tailor its sealing requests, Spotify does not request
        21       sealing of paragraphs 65 or 69 of the Rebuttal Written Direct Testimony of Dr. Cragg; the first
        22       five sentences of paragraph 70 of the Rebuttal Written Direct Testimony of Dr. Cragg; the caption
        23       or the source of Figure 8 of the Rebuttal Written Direct Testimony of Dr. Cragg; or footnote 10 of
        24       the Rebuttal Written Direct Testimony of Dr. Cragg. Although the information reflected in some
        25       of these portions of Apple’s Expert Written Direct Testimony is non-public, Spotify recognizes
        26       the Court’s need to balance Spotify’s interests against the public’s interest in access to court
        27       records and has sought to narrow its sealing requests as much as possible.
        28
  SULLIVAN
     &
CROMWELL LLP                                                      2
                 DECL. OF BENJAMIN KUNG IN RESPONSE TO EPIC’S MOT. TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                                                                                              CASE NO. 4:20-CV-05640-YGR-TSH
                         Case 4:20-cv-05640-YGR Document 575 Filed 05/03/21 Page 4 of 8



             1                  7.     The final sentence of bullet 3 of paragraph 9 of Dr. Cragg’s Rebuttal Written

             2   Direct Testimony describes the relative rate at which users of Spotify’s Free audio streaming

             3   service converted to Spotify’s Premium service on iOS devices compared with Android devices.

             4   Likewise, the sixth through eighth sentences of paragraph 70 of Dr. Cragg’s Rebuttal Written

             5   Direct Testimony also describe the Free-to-Premium conversion rates for users on iOS devices

             6   relative to users on Android devices at different points in time. These descriptions appear to be

             7   based on data contained in a document that was produced by Spotify, bearing production number

             8   SPOT-EPIC-00001448, in response to subpoenas served on Spotify by Epic on December 2, 2020,

             9   and by Apple on December 8, 2020 (the “Subpoenas”). I understand that when Spotify produced

        10       this document to Apple and Epic, it designated that document as “SPOTIFY HIGHLY

        11       CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” pursuant to the Supplemental

        12       Protective Order Governing Discovery from Spotify that was filed jointly by Apple and Epic at

        13       Spotify’s request and was entered by the Court in this litigation on February 11, 2021

        14       (“Supplemental Protective Order”) (Dkt. No. 407).

        15                      8.     Similarly, Figure 8 of Dr. Cragg’s Rebuttal Written Direct Testimony is a

        16       chart that reflects the relative growth in the proportion of Spotify app users on iOS and Android

        17       who subscribed to the Premium service from February 2015 through September 2019. This chart

        18       was also created using data contained in the document that was produced by Spotify bearing

        19       production number SPOT-EPIC-00001448.

        20                      9.     Spotify would be competitively harmed in its business if the descriptions of

        21       the relative Free-to-Premium conversion rates for Spotify’s app on iOS and Android devices

        22       contained in paragraphs 9 and 70 and Figure 8 were disclosed publicly. This information reflects

        23       Spotify’s proprietary, internal data and analysis concerning the use of its app across different

        24       platforms and operating systems.      This is highly sensitive information that Spotify keeps

        25       confidential and does not disclose to the public. Spotify was only willing to produce the data

        26       reflected in paragraphs 9 and 70 and Figure 8 of Dr. Cragg’s Rebuttal Written Direct Testimony

        27       in this litigation subject to the protections of the Supplemental Protective Order, which restricts

        28       access to the documents containing the data to outside counsel, experts, and trial consultants for
  SULLIVAN
     &
CROMWELL LLP                                                      3
                 DECL. OF BENJAMIN KUNG IN RESPONSE TO EPIC’S MOT. TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                                                                                              CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 575 Filed 05/03/21 Page 5 of 8



             1   the parties and to the court and its personnel. To maintain the confidentiality of the data reflected

             2   in these portions of Dr. Cragg’s Rebuttal Written Direct Testimony, Spotify invests in data security

             3   measures to prevent unauthorized outside parties from accessing the information, and even restricts

             4   access to this data within the company.

             5                  10.       Spotify uses the data reflected in paragraphs 9 and 70 and Figure 8 of Dr.

             6   Cragg’s Rebuttal Written Direct Testimony for a variety of strategic business purposes, including

             7   but not limited to:

             8                         a. developing business strategies to compete with other audio and music

             9                            streaming app providers, including Apple;

        10                             b. identifying and negotiating with potential distribution partners to broaden

        11                                the availability of the Spotify app across multiple platforms and expand

        12                                Spotify’s subscription business; and

        13                             c. planning strategic corporate investment decisions to drive sustainable

        14                                growth and remain competitive in the marketplace.

        15                      11.       If the information in paragraphs 9 and 70 and Figure 8 of Dr. Cragg’s

        16       Rebuttal Written Direct Testimony were disclosed publicly, it would give Spotify’s competitors

        17       insight into Spotify’s internal data and analysis concerning its business operations and relative

        18       market share on iOS and Android, including trends in those areas over time. Such information can

        19       be used by Spotify’s competitors to inform their own business and marketing strategies with

        20       respect to product strategy, distribution, and advertising. For example, competing app developers

        21       could use the information to understand trends in Spotify usage on iOS and Android and then

        22       selectively devote their resources to optimize their apps differently. And the competitive harm to

        23       Spotify resulting from any public disclosure of these portions of Dr. Cragg’s Rebuttal Written

        24       Direct Testimony would be amplified because Spotify’s competitors generally do not make the

        25       same level of platform-specific usage and subscription detail publicly available.

        26                      12.       If paragraphs 9 and 70 and Figure 8 of Dr. Cragg’s Rebuttal Written Direct

        27       Testimony were publicly disclosed, the information would also unfairly disadvantage Spotify in

        28       its negotiations with distribution partners (including original equipment manufacturers such as
  SULLIVAN
     &
CROMWELL LLP                                                        4
                 DECL. OF BENJAMIN KUNG IN RESPONSE TO EPIC’S MOT. TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                                                                                              CASE NO. 4:20-CV-05640-YGR-TSH
                            Case 4:20-cv-05640-YGR Document 575 Filed 05/03/21 Page 6 of 8



             1   mobile, TV, gaming, and auto partners, as well as app providers and commercial partners), and

             2   advertisers. If this material were to fall into the hands of distribution platforms or partners, for

             3 example, it would undermine Spotify’s position in negotiations, undercut deal terms, drive up the

             4 prices Spotify would pay (consequently impacting its margins), and generally harm Spotify’s

             5 ability to compete and grow its business.

             6                  13.     The final line of paragraph 70 of Dr. Cragg’s Rebuttal Written Direct

             7   Testimony reflects Spotify’s estimate of the additional marketing costs that Spotify incurred

             8   attributable to the marketing restrictions that Apple imposed on Spotify following Spotify’s

             9   decision to discontinue the ability for users to make in-app purchases in Spotify’s app for iOS

        10       devices.    The number was taken from a document that was produced by Spotify, bearing

        11       production number SPOT-EPIC-00000925, in response to the Subpoenas. I understand that when

        12       Spotify produced this document to Apple and Epic, it designated that document as “SPOTIFY

        13       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” pursuant to the

        14       Supplemental Protective Order.

        15                      14.     Spotify would be competitively harmed in its business if the estimate of

        16       Spotify’s increased marketing costs reflected in the last line of paragraph 70 were disclosed

        17       publicly, because Spotify’s audio streaming app competitors could use this number to assess the

        18       extent of Spotify’s marketing expenditures on iOS devices and use that to inform their own

        19       business and marketing strategies with respect to product strategy, distribution, and advertising.

        20                      15.     Paragraph 71 of Dr. Cragg’s Rebuttal Written Direct Testimony

        21       summarizes proprietary analysis that was undertaken by Spotify to understand the impact of

        22       Apple’s marketing restrictions on Spotify’s ability to get users to subscribe to Spotify’s Premium

        23       audio streaming service. This summary was based on discussions of that analysis—including

        24       descriptions of the methods Spotify used to conduct the analysis—contained in documents that

        25       were produced by Spotify, bearing production numbers SPOT-EPIC-00000932 and SPOT-EPIC-

        26       00001023, in response to the Subpoenas.         I understand that when Spotify produced these

        27       documents to Apple and Epic, it designated them as “SPOTIFY HIGHLY CONFIDENTIAL –

        28       OUTSIDE COUNSEL EYES ONLY” pursuant to the Supplemental Protective Order.
  SULLIVAN
     &
CROMWELL LLP                                                      5
                 DECL. OF BENJAMIN KUNG IN RESPONSE TO EPIC’S MOT. TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                                                                                              CASE NO. 4:20-CV-05640-YGR-TSH
                         Case 4:20-cv-05640-YGR Document 575 Filed 05/03/21 Page 7 of 8



             1                  16.    If Paragraph 71 of Dr. Cragg’s Rebuttal Written Direct Testimony were

             2   disclosed publicly, Spotify would be competitively harmed in its business because it would reveal

             3   the sophisticated types of analyses that Spotify performs to assess user behavior and the

             4   effectiveness of Spotify’s marketing strategies. If Spotify’s distribution partners knew the types

             5   of internal analyses that Spotify is capable of performing, they might demand that Spotify

             6   undertake such analyses as a condition of continued partnership. This could undermine the value

             7   of Spotify’s existing distribution partnerships, undercut Spotify’s ability to negotiate favorable

             8   deals with new distribution partners, drive up the prices Spotify would pay (consequently

             9   impacting its margins), and generally harm Spotify’s ability to compete and grow its business.

        10                      I declare under penalty of perjury that the foregoing is true and correct. Executed

        11       this May 3, 2021 in Brooklyn, New York.

        12                                                    /s/ Benjamin Kung
                                                              Benjamin Kung
        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
  SULLIVAN
     &
CROMWELL LLP                                                      6
                 DECL. OF BENJAMIN KUNG IN RESPONSE TO EPIC’S MOT. TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                                                                                              CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 575 Filed 05/03/21 Page 8 of 8



             1                                             ATTESTATION

             2                   I, Brendan P. Cullen, am the ECF User whose ID and password are being used to

             3   file this document with the Clerk of the Court using CM/ECF, which will send electronic

             4   notification of such filing to all registered counsel. In compliance with Local Rule 5-1(i)(3), I

             5   hereby attest that all signatories concur with this filing.

             6   Dated: May 3, 2021                                      /s/ Brendan P. Cullen
                                                                         Brendan P. Cullen
             7

             8

             9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
  SULLIVAN
     &
CROMWELL LLP

                 DECL. OF BENJAMIN KUNG IN RESPONSE TO EPIC’S MOT. TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                                                                                              CASE NO. 4:20-CV-05640-YGR-TSH
